Order, Supreme Court, New York County (Richard F. Braun, J.), entered December 12, 2007, which, in an action for breach of a commercial lease, granted plaintiff landlord’s motion for summary judgment on the issue of liability, unanimously affirmed, without costs.
Defendant tenants’ vacating of the premises by delivery of the keys to one “David,” and David’s purported written acceptance of the keys on behalf of plaintiff landlord, could not operate as a surrender of the premises, where the lease specified that the delivery of keys to any agent or employee of plaintiff could not operate as a termination of the lease or surrender of the premises. Upon review of the record, including the parties’ correspondence, we find that there was no meeting of the minds on the terms of surrender. No clear and unambiguous promises by plaintiff warrant equitable intervention (see American Bartenders School v 105 Madison Co., 59 NY2d 716 [1983]; 99 Realty Co. v Eikenberry, 242 AD2d 215, 216 [1997]). No acts by plaintiff warrant a finding of surrender by operation of law (see Riverside Research Inst, v KMGA, Inc., 68 NY2d 689, 690-691 *219[1986]). Concur—Tom, J.E, Saxe, McGuire, Moskowitz and Freedman, JJ.